Exhibit 10.4.(iii) As of January 25, 2012 Organovo, Inc. 5871 Oberlin Drive, Suite 150 San Diego, CA 92121 Attention: Keith Murphy, Chief Executive Officer Organovo Holdings, Inc. 710 Wellingham Drive Durham, North Carolina 27713 Attention: Deborah Lovig, President & CEO Mr. Murphy and Ms. Lovig: In connection with the Placement Agency Agreement dated December 1, 2011 (the “Placement Agency Agreement”) by and between Spencer Trask Ventures, Inc. (the “Placement Agent”) andOrganovo, Inc. (the “Company”), and that certain Joinder Agreement dated January 23, 2012, by an among the Company, the Placement Agent and Organovo Holdings, Inc. (“Pubco”), the Placement Agent, the Company and Pubco hereby agree to extend the Offering Period from January 31, 2012 to March 30, 2012. Capitalized terms used and not defined herein will have the meanings ascribed to them in the Placement Agency Agreement. Very truly yours, SPENCER TRASK VENTURES, INC. By: /s/ John Heidenreich Name:John Heidenreich Title:President AGREED AND ACCEPTED TO: ORGANOVO, INC. ORGANOVO HOLDINGS, INC. By: /s/ Keith Murphy By: /s/ Deborah Lovig Name: Keith Murphy Name: Deborah Lovig Title:Chief Executive Officer Title:President & CEO
